Exhibit 10.37

LOGO [g66791img002.jpg]

 

 

 

 

 

Long-Term Incentive Plan

Avista Corporation

 

 

 

 

 

Adopted by the Shareholders

on May 14, 1998

 

Subsequent Amendments Incorporated

and Restated May 12, 2000

 

Amended and Restated

January 1, 2005

 

Further Amended and Restated

November 9, 2006



--------------------------------------------------------------------------------

AVISTA CORPORATION

LONG-TERM INCENTIVE PLAN

SECTION 1. PURPOSE

The purpose of the Avista Corporation Long-Term Incentive Plan (the “Plan”) is
to enhance the long-term shareholder value of Avista Corporation, a Washington
corporation (the “Company”), by offering opportunities to employees, directors
and officers of the Company and its Subsidiaries (as defined in Section 2) to
participate in the Company’s growth and success, and to encourage them to remain
in the service of the Company and its Subsidiaries and to acquire and maintain
stock ownership in the Company.

The Plan was initially adopted by the Company’s shareholders on May 14, 1998;
was subsequently amended and restated May 12, 2000; and was further amended and
restated effective January 1, 2005.

SECTION 2. DEFINITIONS

For purposes of the Plan, the following terms are defined as set forth below:

 

  2.1 Award

“Award” means an award or grant made to a Participant pursuant to the Plan,
including, without limitation, awards or grants of Options, Stock Appreciation
Rights, Stock Awards, Performance Awards, Other Stock-Based Awards or any
combination of the foregoing (including any Dividend Equivalent Rights granted
in connection with such Awards).

 

  2.2 Board

“Board” means the Board of Directors of the Company.

 

  2.3 Cause

“Cause” means (a) the willful and continued failure of the Holder to perform
substantially the Holder’s duties with the Company or one of its Subsidiaries
(other than any such failure resulting from incapacity due to physical or mental
illness) after a written demand for substantial performance is delivered to the
Holder by the Board or the Chief Executive Officer of the Company which
specifically identifies the manner in which the Board or the Chief Executive
Officer believes that the Holder has not substantially performed the Holder’s
duties; or (b) the willful engaging by the Holder in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Company.

 

  2.4 Change of Control

“Change of Control” means any of the following events:

 

  (a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of either

 

  (i) the then outstanding shares of Common Stock of the Company (the
“Outstanding Company Common Stock”) or

 



--------------------------------------------------------------------------------

  (ii) the combined voting power of the then outstanding voting securities of
the Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); provided, however, that for purposes
of this subsection (a), the following acquisitions shall not constitute a Change
of Control: (i) any acquisition directly from the Company, (ii) any acquisition
by the Company, (iii) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company or (iv) any acquisition by any corporation pursuant to a transaction
which complies with clauses (i), (ii) and (iii) of subsection (c) of this
Section 2.4;

 

  (b) A change in the Board so that individuals who constitute the Board (the
“Incumbent Board”) as of the date of adoption of the Plan cease for any reason
to constitute at least a majority of the Board after such date; provided,
however, that any individual becoming a director subsequent to such date whose
election, or nomination for election by the Company’s shareholders, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board;

 

  (c) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of Common Stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (ii) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then outstanding shares of Common
Stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination and (iii) at least a majority of the members of the Board
of Directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or



--------------------------------------------------------------------------------

  (d) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

 

  2.5 Code

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

  2.6 Common Stock

“Common Stock” means the common stock, no par value, of the Company.

 

  2.7 Disability

“Disability” means “disability” as that term is defined for purposes of the
Company’s Long-Term Disability Plan or other similar successor plan applicable
to salaried employees.

 

  2.8 Dividend Equivalent Right

“Dividend Equivalent Right” means an Award granted under Section 13.

 

  2.9 Early Retirement

“Early Retirement” means early retirement as that term is defined by the Plan
Administrator from time to time for purposes of the Plan.

 

  2.10 Exchange Act

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

  2.11 Fair Market Value

The “Fair Market Value” shall be the closing price per share for the Common
Stock on the New York Stock Exchange as such price is officially quoted in the
composite tape of transactions on such exchange for a single trading day. If
there is no such reported price for the Common Stock for the date in question,
then such price on the last preceding date for which such price exists shall be
determinative of Fair Market Value.

 

  2.12 Good Reason

“Good Reason” means:

 

  (a) The assignment to the Holder of any duties inconsistent in any respect
with the Holder’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities, or any other action by the
Company which results in a diminution in such position, authority, duties or
responsibilities, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the Company
promptly after receipt of notice thereof given by the Holder;

 

  (b)

Any failure of the Company to comply with its standard compensation arrangements
with the Holder, including the failure to continue in effect any material
compensation or benefit plan (or the substantial equivalent thereof) in which
the Holder was participating



--------------------------------------------------------------------------------

at the time of a Change of Control, other than an isolated, insubstantial and
inadvertent failure not occurring in bad faith and which is remedied by the
Company promptly after receipt of notice thereof from the Holder;

 

  (c) Any purported termination of the Holder’s employment or service for Cause
by the Company that does not comply with the terms of the Plan; or

 

  (d) The failure of the Company to require that any Successor Corporation
(whether by purchase, merger, consolidation or otherwise) expressly assume and
agree to be bound by the terms of the Plan in the same manner and to the same
extent that the Company would be required to perform if no such succession had
taken place.

2.13 Grant Date

“Grant Date” means the date the Plan Administrator adopted the granting
resolution or a later date designated in a resolution of the Plan Administrator
as the date an Award is to be granted.

2.14 Holder

“Holder” means:

 

  (a) the Participant to whom an Award is granted;

 

  (b) for a Holder who has died, the personal representative of the Holder’s
estate, the person(s) to whom the Holder’s rights under the Award have passed by
will or by the applicable laws of descent and distribution, or the beneficiary
designated in accordance with Section 14; or

 

  (c) the person(s) to whom an Award has been transferred in accordance with
Section 14.

2.15 Incentive Stock Option

“Incentive Stock Option” means an Option to purchase Common Stock granted under
Section 7 with the intention that it qualify as an “incentive stock option” as
that term is defined in Section 422 of the Code.

2.16 Nonqualified Stock Option

“Nonqualified Stock Option” means an Option to purchase Common Stock granted
under Section 7 other than an Incentive Stock Option.

2.17 Option

“Option” means the right to purchase Common Stock granted under Section 7.

2.18 Other Stock-Based Award

“Other Stock-Based Award” means an Award granted under Section 12.



--------------------------------------------------------------------------------

2.19 Participant

“Participant” means an individual who is a Holder of an Award or, as the context
may require, any employee, director or officer of the Company or a Subsidiary
who has been designated by the Plan Administrator as eligible to participate in
the Plan.

2.20 Performance Award

“Performance Award” means an Award granted under Section 11, the payout of which
is subject to achievement through a performance period of performance goals
prescribed by the Plan Administrator.

2.21 Plan Administrator

“Plan Administrator” means the Board or any committee or committees designated
by the Board or any person or persons to whom the Board has delegated authority
to administer the Plan under Section 3.1.

2.22 Restricted Stock

“Restricted Stock” means shares of Common Stock granted under Section 10, the
rights of ownership of which are subject to restrictions prescribed by the Plan
Administrator.

2.23 Retirement

“Retirement” means retirement as of the individual’s normal retirement date
under the Company’s retirement plan for salaried employees or other similar
successor plan applicable to salaried employees.

2.24 Securities Act

“Securities Act” means the Securities Act of 1933, as amended.

2.25 Stock Appreciation Right

“Stock Appreciation Right” means an Award granted under Section 9.

2.26 Stock Award

“Stock Award” means an Award granted under Section 10.

2.27 Subsidiary

“Subsidiary,” except as provided in Section 8.3 in connection with Incentive
Stock Options, means any entity that is directly or indirectly controlled by the
Company or in which the Company has a significant ownership interest, as
determined by the Plan Administrator, and any entity that may become a direct or
indirect parent of the Company.

2.28 Successor Corporation

“Successor Corporation” has the meaning set forth under Section 15.2.

2.29 Trust and Trustee

“Trust” and “Trustee” have the meanings set forth in Section 3.2.



--------------------------------------------------------------------------------

2.30 Trustee Shares

“Trustee Shares” has the meaning set forth in Section 3.3.

SECTION 3. ADMINISTRATION

 

  3.1 Plan Administrator

The Plan shall be administered by the Board or a committee or committees (which
term includes subcommittees) appointed by, and consisting of two or more members
of the Board. If and so long as the Common Stock is registered under
Section 12(b) or 12(g) of the Exchange Act, the Board shall consider in
selecting the Plan Administrator and the membership of any committee acting as
Plan Administrator, with respect to any persons subject or likely to become
subject to Section 16 of the Exchange Act, the provisions regarding (a) “outside
directors” as contemplated by Section 162(m) of the Code; (b) “nonemployee
directors” as contemplated by Rule 16b-3 under the Exchange Act; and
(c) “independent directors” as contemplated by Section 303A.02 of the New York
Stock Exchange Listed Company Manual. The Board may delegate the responsibility
for administering the Plan with respect to designated classes of eligible
Participants to different committees consisting of two or more members of the
Board, subject to such limitations as the Board or the Plan Administrator deems
appropriate. Committee members shall serve for such term as the Board may
determine, subject to removal by the Board at any time. To the extent consistent
with applicable law, the Board may authorize one or more senior executive
officers of the Company to grant Awards to designated classes of eligible
employees within the limits prescribed by the Board.

 

  3.2 Administration and Interpretation by the Plan Administrator

Except for the terms and conditions explicitly set forth in the Plan, the Plan
Administrator shall have exclusive authority, in its discretion, to determine
all matters relating to Awards under the Plan, including the selection of
individuals to be granted Awards, the type of Awards, the number of shares of
Common Stock subject to an Award, all terms, conditions, restrictions and
limitations, if any, of an Award and the terms of any instrument that evidences
the Award, and to authorize the Trustee (the “Trustee”) of any Trust (the
“Trust”) that may be required pursuant to the Plan to grant Awards to
Participants. The Plan Administrator shall also have exclusive authority to
interpret the Plan and may from time to time adopt, and change, rules and
regulations of general application for the Plan’s administration. The Plan
Administrator’s interpretation of the Plan and its rules and regulations, and
all actions taken and determinations made by the Plan Administrator pursuant to
the Plan, shall be conclusive and binding on all parties involved or affected.
The Plan Administrator may delegate administrative duties to such of the
Company’s officers as it so determines.

 

  3.3 Trust for the Long-Term Incentive Plan

Payments may be, but need not be, made to the Trustee, such payments to be used
by the Trustee to purchase shares of the Common Stock. Shares purchased by the
Trustee pursuant to the terms of the Trust (“Trustee Shares”) shall be held for
the benefit of Participants, and shall be distributed to Participants or their
beneficiaries by the Trustee at the direction of the Plan Administrator in
accordance with the terms and conditions of the Awards. Awards may also be made
in units that are redeemable (in whole or in part) in Trustee Shares.



--------------------------------------------------------------------------------

SECTION 4. STOCK SUBJECT TO THE PLAN

 

  4.1 Authorized Number of Shares

Subject to adjustment from time to time as provided in Section 15.1, a maximum
of 3,500,000 shares of Common Stock (which represents the sum of: (i) 2,500,000
shares that were previously authorized; and (ii) 1,000,000 shares newly
authorized by shareholders with this restatement) shall be available for
issuance under the Plan. Shares issued under the Plan shall be drawn from
authorized and unissued shares or shares now held or subsequently acquired by
the Company or, if required by applicable law, shall be purchased by the Trustee
on the open market. In the event a Trust is required, the Company shall not
issue any Common Stock under the Plan to the Trust or to any Participant, nor
shall the Company purchase any Trustee Shares from the Trust.

 

  4.2 Limitations

 

  (a) Subject to adjustment from time to time as provided in Section 15.1, not
more than an aggregate of 625,000 shares shall be available for issuance
pursuant to grants of Restricted Stock under the Plan.

 

  (b) Subject to adjustment from time to time as provided in Section 15.1, not
more than 200,000 shares of Common Stock may be made subject to Awards under the
Plan to any individual Participant in the aggregate in any one fiscal year of
the Company, such limitation to be applied in a manner consistent with the
requirements of, and only to the extent required for compliance with, the
exclusion from the limitation on deductibility of compensation under
Section 162(m) of the Code.

 

  (c) Subject to adjustment from time to time as provided in Section 15.1, to
the extent consistent with Section 424 of the Code, not more than an aggregate
of 80,000 shares may be issued under Incentive Stock Options.

 

  4.3 Reuse of Shares

Any shares of Common Stock that have been made subject to an Award that cease to
be subject to the Award (other than by reason of exercise or payment of the
Award to the extent it is exercised for or settled in shares) shall again be
available for issuance in connection with future grants of Awards under the
Plan; provided, however, that for purposes of Section 4.2, any such shares shall
be counted in accordance with the requirements of Section 162(m) of the Code.
Shares that are subject to tandem Awards shall be counted only once.

SECTION 5. ELIGIBILITY

Awards may be granted under the Plan to those officers, directors and employees
of the Company and its Subsidiaries as the Plan Administrator from time to time
selects.

SECTION 6. AWARDS

 

  6.1 Form and Grant of Awards

The Plan Administrator shall have the authority, in its sole discretion, to
determine the type or types of Awards to be made under the Plan; provided,
however, after December 31, 2004, the Plan Administrator may only award or grant
those Awards that either comply with the applicable requirements of Section 409A
of the Code, or do not result in the deferral of compensation within the meaning
of



--------------------------------------------------------------------------------

Section 409A of the Code. Such Awards may include, but are not limited to,
Incentive Stock Options, Nonqualified Stock Options, Stock Appreciation Rights,
Stock Awards, Performance Awards, Other Stock-Based Awards and Dividend
Equivalent Rights. Awards may be granted singly, in combination or in tandem so
that the settlement or payment of one automatically reduces or cancels the
other. Awards may also be made in combination or in tandem with, as alternatives
to, or as the payment form for, grants or rights under any other employee or
compensation plan of the Company.

 

  6.2 Acquired Company Awards

Notwithstanding anything in the Plan to the contrary, the Plan Administrator may
grant Awards under the Plan in substitution for awards issued under other plans,
or assume under the Plan awards issued under other plans, if the other plans are
or were plans of other acquired entities (“Acquired Entities”) (or the parent of
the Acquired Entity) and the new Award is substituted, or the old award is
assumed, by reason of a merger, consolidation, acquisition of property or of
stock, reorganization or liquidation (the “Acquisition Transaction”); provided,
however, any substitution of a new Option pursuant to a corporate transaction
for an outstanding option or the assumption of an outstanding option shall meet
the requirements of Treasury Regulation §1.424-1. The preceding sentence shall
apply to “incentive stock options” as that term is defined in Section 422 of the
Code and nonqualified stock options. In the event that a written agreement
pursuant to which the Acquisition Transaction is completed is approved by the
Board and said agreement sets forth the terms and conditions of the substitution
for or assumption of outstanding awards of the Acquired Entity, said terms and
conditions shall be deemed to be the action of the Plan Administrator without
any further action by the Plan Administrator, except as may be required for
compliance with Rule 16b-3 under the Exchange Act, and the persons holding such
Awards shall be deemed to be Participants and Holders.

 

  6.3 No Repricing

Other than in connection with a change in the Company’s capitalization as
described in Section 15.1 of the Plan, the exercise price of an Option or Stock
Appreciation Right may not be reduced without shareholder approval.

SECTION 7. AWARDS OF OPTIONS

 

  7.1 Grant of Options

The Plan Administrator is authorized under the Plan, in its sole discretion, to
issue Options as Incentive Stock Options or as Nonqualified Stock Options, which
shall be appropriately designated.

 

  7.2 Option Exercise Price

The exercise price for shares purchased under an Option shall be as determined
by the Plan Administrator, but shall not be less than 100% of the Fair Market
Value of the Common Stock on the Grant Date.

 

  7.3 Term of Options

The term of each Option shall be as established by the Plan Administrator or, if
not so established, shall be 10 years from the Grant Date.



--------------------------------------------------------------------------------

  7.4 Exercise of Options

The Plan Administrator shall establish and set forth in each instrument that
evidences an Option the time at which or the installments in which the Option
shall vest and become exercisable, which provisions may be waived or modified by
the Plan Administrator at any time. If not so established in the instrument
evidencing the Option, the Option will vest and become exercisable according to
the following schedule, which may be waived or modified by the Plan
Administrator at any time:

 

Period of Holder’s Continuous Employment or

Service With the Company or Its

Subsidiaries From the Option Grant Date

   Percent of Total
Option That Is Vested
and Exercisable

After 1 year

   25%

After 2 years

   50%

After 3 years

   75%

After 4 years

   100%

Notwithstanding the provisions of Section 7.4 above or of Section 7.6, any
unvested portion of the Option shall vest and become exercisable in full
immediately upon termination of employment for reasons of Disability or death.

To the extent that the right to purchase shares has accrued thereunder, an
Option may be exercised from time to time by written notice to the Company, in
accordance with procedures established by the Plan Administrator, setting forth
the number of shares with respect to which the Option is being exercised and
accompanied by payment in full as described in Section 7.5. The Plan
Administrator may determine at any time that an Option may not be exercised as
to less than 100 shares at any one time (or the lesser number of remaining
shares covered by the Option).

 

  7.5 Payment of Exercise Price

The exercise price for shares purchased under an Option shall be paid in full to
the Company by delivery of consideration equal to the product of the Option
exercise price and the number of shares purchased. Such consideration must be
paid in cash or by check, or, unless the Plan Administrator in its sole
discretion determines otherwise, either at the time the Option is granted or at
any time before it is exercised, a combination of cash and/or check (if any) and
one or both of the following alternative forms:

 

  (a) tendering (either actually or, if and so long as the Common Stock is
registered under Section 12(b) or 12(g) of the Exchange Act, by attestation)
Common Stock already owned by the Holder for at least six months (or any shorter
period necessary to avoid a charge to the Company’s earnings for financial
reporting purposes) having a Fair Market Value on the day prior to the exercise
date equal to the aggregate Option exercise price or

 

  (b) if and so long as the Common Stock is registered under Section 12(b) or
12(g) of the Exchange Act, and to the extent not prohibited by Section 402 of
the Sarbanes-Oxley Act of 2002, delivery of a properly executed exercise notice,
together with irrevocable instructions, to

 

  (i) a brokerage firm designated by the Company to deliver promptly to the
Company the aggregate amount of sale or loan proceeds to pay the Option exercise
price and any withholding tax obligations that may arise in connection with the
exercise and



--------------------------------------------------------------------------------

  (ii) the Company to deliver the certificates for such purchased shares
directly to such brokerage firm, all in accordance with the regulations of the
Federal Reserve Board.

In addition, the price for shares purchased under an Option may be paid, either
singly or in combination with one or more of the alternative forms of payment
authorized by this Section 7.5 by such other consideration as the Plan
Administrator may permit.

 

  7.6 Post-Termination Exercises

The Plan Administrator shall establish and set forth in each instrument that
evidences an Option whether the Option will continue to be exercisable, and the
terms and conditions of such exercise, if a Holder ceases to be employed by, or
to provide services to, the Company or its Subsidiaries, which provisions may be
waived or modified by the Plan Administrator at any time. If not so established
in the instrument evidencing the Option, the Option will be exercisable
according to the following terms and conditions, which may be waived or modified
by the Plan Administrator at any time.

In case of termination of the Holder’s employment or services other than by
reason of death or Cause, the Option shall be exercisable, to the extent of the
number of shares purchasable by the Holder at the date of such termination, only

 

  (a) within one year if the termination of the Holder’s employment or services
is coincident with Retirement, Early Retirement in connection with a Company
program offering early retirement or Disability or

 

  (b) within three months after the date the Holder ceases to be an employee,
director, or officer of the Company or a Subsidiary if termination of the
Holder’s employment or services is for any reason other than Retirement, Early
Retirement in connection with a Company program offering early retirement or
Disability, but in no event later than the remaining term of the Option. Any
Option exercisable at the time of the Holder’s death may be exercised, to the
extent of the number of shares purchasable by the Holder at the date of the
Holder’s death, by the personal representative of the Holder’s estate, the
person(s) to whom the Holder’s rights under the Award have passed by will or the
applicable laws of descent and distribution or the beneficiary designated
pursuant to Section 14 at any time or from time to time within one year after
the date of death, but in no event later than the remaining term of the Option.
Any portion of an Option that is not exercisable on the date of termination of
the Holder’s employment or services shall terminate on such date, unless the
Plan Administrator determines otherwise. In case of termination of the Holder’s
employment or services for Cause, the Option shall automatically terminate upon
first notification to the Holder of such termination, unless the Plan
Administrator determines otherwise. If a Holder’s employment or services with
the Company are suspended pending an investigation of whether the Holder shall
be terminated for Cause, all the Holder’s rights under any Option likewise shall
be suspended during the period of investigation.

A transfer of employment or services between or among the Company and its
Subsidiaries shall not be considered a termination of employment or services for
purposes of this Section 7.6. The effect of a Company-approved leave of absence
on the terms and conditions of an Option shall be determined by the Plan
Administrator, in its sole discretion.



--------------------------------------------------------------------------------

SECTION 8. INCENTIVE STOCK OPTION LIMITATIONS

To the extent required by Section 422 of the Code, Incentive Stock Options shall
be subject to the following additional terms and conditions:

 

  8.1 Dollar Limitation

To the extent the aggregate Fair Market Value (determined as of the Grant Date)
of Common Stock with respect to which Incentive Stock Options are exercisable
for the first time during any calendar year (under the Plan and all other stock
option plans of the Company) exceeds $100,000, such portion in excess of
$100,000 shall be treated as a Nonqualified Stock Option. In the event the
Participant holds two or more such Options that become exercisable for the first
time in the same calendar year, such limitation shall be applied on the basis of
the order in which such Options are granted.

 

  8.2 10% Shareholders

If a Participant owns more than 10% of the total voting power of all classes of
the Company’s stock, then the exercise price per share of an Incentive Stock
Option shall not be less than 110% of the Fair Market Value of the Common Stock
on the Grant Date and the Option term shall not exceed five years. The
determination of 10% ownership shall be made in accordance with Section 422 of
the Code.

 

  8.3 Eligible Employees

Individuals who are not employees of the Company or one of its parent
corporations or subsidiary corporations may not be granted Incentive Stock
Options. For purposes of this Section 8.3, “parent corporation” and “subsidiary
corporation” shall have the meanings attributed to those terms for purposes of
Section 422 of the Code.

 

  8.4 Term

The term of an Incentive Stock Option shall not exceed 10 years.

 

  8.5 Exercisability

To qualify for Incentive Stock Option tax treatment, an Option designated as an
Incentive Stock Option must be exercised within three months after termination
of employment for reasons other than death, except that, in the case of
termination of employment due to total disability, such Option must be exercised
within one year after such termination. Employment shall not be deemed to
continue beyond the first 3 months of a leave of absence unless the
Participant’s reemployment rights are provided by statute or contract. For
purposes of this Section 8.5, “total disability” shall mean a mental or physical
impairment of the Participant that is expected to result in death or that has
lasted or is expected to last for a continuous period of 12 months or more and
that causes the Participant to be unable, in the opinion of the Company and two
independent physicians, to perform his or her duties for the Company and to be
engaged in any substantial gainful activity. Total disability shall be deemed to
have occurred on the first day after the Company and the two independent
physicians have furnished their opinion of total disability to the Plan
Administrator.

 

  8.6 Taxation of Incentive Stock Options

In order to obtain certain tax benefits afforded to Incentive Stock Options
under Section 422 of the Code, the Participant must hold the shares issued upon
the exercise of an Incentive Stock Option for two years after the Grant Date of
the Incentive Stock Option and one year from the date of exercise. A



--------------------------------------------------------------------------------

Participant may be subject to the alternative minimum tax at the time of
exercise of an Incentive Stock Option. The Plan Administrator may require a
Participant to give the Company prompt notice of any disposition of shares
acquired by the exercise of an Incentive Stock Option prior to the expiration of
such holding periods.

SECTION 9. STOCK APPRECIATION RIGHTS

 

  9.1 Grant of Stock Appreciation Rights

To the extent permitted by Section 6.1, the Plan Administrator may grant a Stock
Appreciation Right separately or in tandem with a related Option.

 

  9.2 Tandem Stock Appreciation Rights

A Stock Appreciation Right granted in tandem with a related Option will give the
Holder the right to surrender to the Company all or a portion of the related
Option and to receive an appreciation distribution (in shares of Common Stock or
cash or any combination of shares and cash, as the Plan Administrator, in its
sole discretion, shall determine at any time) in an amount equal to the excess
of the Fair Market Value for the date the Stock Appreciation Right is exercised
over the exercise price per share of the right, which shall be the same as the
exercise price of the related Option. A tandem Stock Appreciation Right will
have the same other terms and provisions as the related Option. Upon and to the
extent a tandem Stock Appreciation Right is exercised, the related Option will
terminate.

 

  9.3 Stand-Alone Stock Appreciation Rights

A Stock Appreciation Right granted separately and not in tandem with an Option
will give the Holder the right to receive an appreciation distribution (in
shares of Common Stock or cash or any combination of shares and cash, as the
Plan Administrator, in its sole discretion, shall determine at any time) in an
amount equal to the excess of the Fair Market Value for the date the Stock
Appreciation Right is exercised over the exercise price per share of the right.

A stand-alone Stock Appreciation Right will have such terms as the Plan
Administrator may determine, except that the exercise price per share of the
right must be at least equal to 100% of the Fair Market Value on the Grant Date
and the term of the right, if not otherwise established by the Plan
Administrator, shall be 10 years from the Grant Date.

 

  9.4 Exercise of Stock Appreciation Rights

Unless otherwise provided by the Plan Administrator in the instrument that
evidences the Stock Appreciation Right, the provisions of Section 7.6 relating
to the termination of a Holder’s employment or services shall apply equally, to
the extent applicable, to the Holder of a Stock Appreciation Right.

SECTION 10. STOCK AWARDS

 

  10.1 Grant of Stock Awards

To the extent permitted by Section 6.1, the Plan Administrator is authorized to
make Awards of Common Stock to Participants on such terms and conditions and
subject to such restrictions, if any (which may be based on continuous service
with the Company or the achievement of performance goals related to earnings,
earnings per share, profits, profit growth, profit-related return ratios, cost
management, dividend payout ratios, economic value added, cash flow or total
shareholder return, where such goals may be stated in absolute terms or relative
to comparison companies), as the Plan



--------------------------------------------------------------------------------

Administrator shall determine, in its sole discretion, which terms, conditions
and restrictions shall be set forth in the instrument evidencing the Award. The
terms, conditions and restrictions that the Plan Administrator shall have the
power to determine shall include, without limitation, the manner in which shares
subject to Stock Awards are held during the periods they are subject to
restrictions and the circumstances under which forfeiture of Restricted Stock
shall occur by reason of termination of the Holder’s services.

 

  10.2 Issuance of Shares

Upon the satisfaction of any terms, conditions and restrictions prescribed in
respect to a Stock Award, or upon the Holder’s release from any terms,
conditions and restrictions of a Stock Award, as determined by the Plan
Administrator, the Company shall release, as soon as practicable, to the Holder
or, in the case of the Holder’s death, to the personal representative of the
Holder’s estate or as the appropriate court directs, the appropriate number of
shares of Common Stock.

 

  10.3 Waiver of Restrictions

Notwithstanding any other provisions of the Plan, the Plan Administrator may, in
its sole discretion, waive the forfeiture period and any other terms, conditions
or restrictions on any Restricted Stock under such circumstances and subject to
such terms and conditions as the Plan Administrator shall deem appropriate.

SECTION 11. PERFORMANCE AWARDS

 

  11.1 Plan Administrator Authority

Performance Awards may be denominated in cash, shares of Common Stock or any
combination thereof. To the extent permitted by Section 6.1, the Plan
Administrator is authorized to grant Performance Awards and shall determine the
nature, length and starting date of the performance period for each Performance
Award and the performance objectives to be used in valuing Performance Awards
and determining the extent to which such Performance Awards have been earned.
Performance objectives and other terms may vary from Participant to Participant
and between groups of Participants. Performance objectives shall be based on
earnings, earnings per share, profits, profit growth, profit-related return
ratios, cost management, dividend payout ratios, economic value added, cash flow
or total shareholder return, where such goals may be stated in absolute terms or
relative to comparison companies, as the Plan Administrator shall determine, in
its sole discretion. Additional performance measures may be used to the extent
their use would comply with the exclusion from the limitation on deductibility
of compensation under Section 162(m) of the Code. Performance periods may
overlap and Participants may participate simultaneously with respect to
Performance Awards that are subject to different performance periods and
different performance factors and criteria.

The Plan Administrator shall determine for each Performance Award the range of
dollar values or number of shares of Common Stock (which may, but need not, be
shares of Restricted Stock pursuant to Section 10), or a combination thereof, to
be received by the Participant at the end of the performance period if and to
the extent that the relevant measures of performance for such Performance Awards
are met. If Performance Awards are denominated in cash, no more than an
aggregate maximum dollar value of $1,000,000 shall be granted to any individual
Participant in any one fiscal year of the Company, such limitations to be
applied in a manner consistent with the requirements of, and to the extent
required for compliance with, the exclusion from the limitation on deductibility
of compensation under Section 162(m) of the Code. The earned portion of a
Performance Award may be paid currently or on a deferred basis with such
interest or earnings equivalent as may be determined by the Plan Administrator.
Payment shall be made in the form of cash, whole shares of Common Stock (which
may, but need not, be shares of Restricted Stock pursuant to Section 10),
Options or any combination thereof, either in a single payment or in annual
installments, all as the Plan Administrator shall determine.



--------------------------------------------------------------------------------

  11.2 Adjustment of Awards

The Plan Administrator may adjust the performance goals and measurements
applicable to Performance Awards to take into account changes in law and
accounting and tax rules and to make such adjustments as the Plan Administrator
deems necessary or appropriate to reflect the inclusion or exclusion of the
impact of extraordinary or unusual items, events or circumstances, except that,
to the extent required for compliance with the exclusion from the limitation on
deductibility of compensation under Section 162(m) of the Code, no adjustment
shall be made that would result in an increase in the compensation of any
Participant whose compensation is subject to the limitation on deductibility
under Section 162(m) of the Code for the applicable year. The Plan Administrator
also may adjust the performance goals and measurements applicable to Performance
Awards and thereby reduce the amount to be received by any Participant pursuant
to such Awards if and to the extent that the Plan Administrator deems it
appropriate.

 

  11.3 Payout Upon Termination

The Plan Administrator shall establish and set forth in each instrument that
evidences a Performance Award whether the Award will be payable, and the terms
and conditions of such payment, if a Holder ceases to be employed by, or to
provide services to, the Company or its Subsidiaries, which provisions may be
waived or modified by the Plan Administrator at any time. If not so established
in the instrument evidencing the Performance Award, the Award will be payable
according to the following terms and conditions, which may be waived or modified
by the Plan Administrator at any time. If during a performance period a
Participant’s employment or services with the Company terminate by reason of the
Participant’s Retirement, Early Retirement at the Company’s request, Disability
or death, such Participant shall be entitled to a payment with respect to each
outstanding Performance Award at the end of the applicable performance period
(a) based, to the extent relevant under the terms of the Award, on the
Participant’s performance for the portion of such performance period ending on
the date of termination and (b) prorated for the portion of the performance
period during which the Participant was employed by the Company, all as
determined by the Plan Administrator. To the extent consistent with Section 409A
of the Code, the Plan Administrator may provide for an earlier payment in
settlement of such Performance Award discounted at a reasonable interest rate
and otherwise in such amount and under such terms and conditions as the Plan
Administrator deems appropriate.

Except as otherwise provided in Section 15 or in the instrument evidencing the
Performance Award, if during a performance period a Participant’s employment or
services with the Company terminate other than by reason of the Participant’s
Retirement, Early Retirement at the Company’s request, Disability or death, then
such Participant shall not be entitled to any payment with respect to the
Performance Awards relating to such performance period, unless the Plan
Administrator shall otherwise determine. The provisions of Section 7.6 regarding
leaves of absence and termination for Cause shall apply to Performance Awards.

SECTION 12. OTHER STOCK-BASED AWARDS

To the extent permitted by Section 6.1, the Plan Administrator may grant other
Awards under the Plan pursuant to which shares of Common Stock (which may, but
need not, be shares of Restricted Stock pursuant to Section 10) are or may in
the future be acquired, or Awards denominated in stock units, including ones
valued using measures other than market value. Such Other Stock-Based Awards may
be granted alone or in addition to or in tandem with any Award of any type
granted under the Plan and must be consistent with the Plan’s purpose.



--------------------------------------------------------------------------------

SECTION 13. DIVIDEND EQUIVALENT RIGHTS

To the extent permitted by Section 6.1, any Awards under the Plan may, in the
Plan Administrator’s discretion, earn Dividend Equivalent Rights. In respect of
any Award that is outstanding on the dividend record date for Common Stock, the
Participant may be credited with an amount equal to the cash or stock dividends
or other distributions that would have been paid on the shares of Common Stock
covered by such Award had such covered shares been issued and outstanding on
such dividend record date. The Plan Administrator shall establish such rules and
procedures governing the crediting of Dividend Equivalent Rights, including the
timing, form of payment and payment contingencies of such Dividend Equivalent
Rights, as it deems are appropriate or necessary.

SECTION 14. ASSIGNABILITY

No Option, Stock Appreciation Right, Stock Award, Performance Award, Other
Stock-Based Award or Dividend Equivalent Right granted under the Plan may be
assigned or transferred by the Holder other than by will or by the applicable
laws of descent and distribution, and, during the Holder’s lifetime, such Awards
may be exercised only by the Holder or a permitted assignee or transferee of the
Holder (as provided below). Notwithstanding the foregoing, and to the extent
permitted by Section 422 of the Code, the Plan Administrator, in its sole
discretion, may permit such assignment, transfer and exercisability and may
permit a Holder of such Awards to designate a beneficiary who may exercise the
Award or receive compensation under the Award after the Holder’s death;
provided, however, that any Award so assigned or transferred shall be subject to
all the same terms and conditions contained in the instrument evidencing the
Award.

SECTION 15. ADJUSTMENTS

 

  15.1 Adjustment of Shares

In the event that, at any time or from time to time, a stock dividend, stock
split, spin-off, combination or exchange of shares, recapitalization, merger,
consolidation, distribution to shareholders other than a normal cash dividend or
other change in the Company’s corporate or capital structure results in (a) the
outstanding shares, or any securities exchanged therefor or received in their
place, being exchanged for a different number or class of securities of the
Company or of any other corporation or (b) new, different or additional
securities of the Company or of any other corporation being received by the
holders of shares of Common Stock of the Company, then the Plan Administrator
shall make proportional adjustments in (i) the maximum number and kind of
securities subject to the Plan as set forth in Section 4.1, (ii) the maximum
number and kind of securities that may be made subject to Stock Awards and to
Awards to any individual Participant as set forth in Section 4.2, and (iii) the
number and kind of securities that are subject to any outstanding Award and the
per share price of such securities, without any change in the aggregate price to
be paid therefor; provided, however, any substitution of a new Option pursuant
to a corporate transaction for an outstanding Option or the assumption of an
outstanding Option shall meet the requirements of Treasury Regulation §1.424-1.
The preceding sentence shall apply to “incentive stock options” as that term is
defined in Section 422 of the Code and nonqualified stock options. The
determination by the Plan Administrator as to the terms of any of the foregoing
adjustments shall be conclusive and binding.

 

  15.2 Change of Control

Except as otherwise provided in the instrument that evidences the Award, in the
event of any Change of Control, each Award that is at the time outstanding shall
automatically accelerate so that each such Award shall, immediately prior to the
specified effective date for the Change of Control, become



--------------------------------------------------------------------------------

100% vested and exercisable. Such Award shall not so accelerate, however, if and
to the extent that such Award is, in connection with the Change of Control,
either to be assumed by the successor corporation or parent thereof (the
“Successor Corporation”) or to be replaced with a comparable award for the
purchase of shares of the capital stock of the Successor Corporation. The
determination of Award comparability under clause (a) above shall be made by the
Plan Administrator, and its determination shall be conclusive and binding. All
such Awards shall terminate and cease to remain outstanding immediately
following the consummation of the Change of Control, except to the extent
assumed by the Successor Corporation. Any such Awards that are assumed or
replaced in the Change of Control and do not otherwise accelerate at that time
shall be accelerated in the event that the Holder’s employment or services
should subsequently terminate within three years following such Change of
Control, unless such employment or services are terminated by the Successor
Corporation for Cause or by the Holder voluntarily without Good Reason.

 

  15.3 Further Adjustment of Awards

Subject to Sections 15.2 and 17.3, and subject to the limitations set forth in
Section 11, the Plan Administrator shall have the discretion, exercisable at any
time before a sale, merger, consolidation, reorganization, liquidation or other
corporate transaction, as defined by the Plan Administrator, to take such
further action as it determines to be necessary or advisable, and fair and
equitable to Participants, with respect to Awards. Such authorized action may
include (but shall not be limited to) establishing, amending or waiving the
type, terms, conditions or duration of, or restrictions on, Awards so as to
provide for earlier, later, extended or additional time for exercise, payment or
settlement or lifting restrictions, differing methods for calculating payments
or settlements, alternate forms and amounts of payments and settlements and
other modifications, and the Plan Administrator may take such actions with
respect to all Participants, to certain categories of Participants or only to
individual Participants; provided, however, the Plan Administrator may act only
in a manner that either complies with the applicable requirements of
Section 409A of the Code, or does not result in the deferral of compensation
within the meaning of Section 409A of the Code. The Plan Administrator may take
such action before or after granting Awards to which the action relates and
before or after any public announcement with respect to such sale, merger,
consolidation, reorganization, liquidation or change in control that is the
reason for such action.

 

  15.4 Limitations

The grant of Awards will in no way affect the Company’s right to adjust,
reclassify, reorganize or otherwise change its capital or business structure or
to merge, consolidate, dissolve, liquidate or sell or transfer all or any part
of its business or assets.

SECTION 16. WITHHOLDING

The Company may require the Holder to pay to the Company the amount of any
withholding taxes that the Company is required to withhold with respect to the
grant, exercise, payment or settlement of any Award. Subject to the Plan and
applicable law and unless the Plan Administrator determines otherwise, the
Holder may satisfy withholding obligations, in whole or in part, by paying cash,
by electing to have the Company withhold shares of Common Stock (up to the
employer’s minimum required tax withholding rate) or by transferring shares of
Common Stock to the Company (already owned by the Participant for the period
necessary to avoid a charge to the Company’s earnings for financial reporting
purposes), in such amounts as are equivalent to the Fair Market Value of the
withholding obligation. The Company shall have the right to withhold from any
Award or any shares of Common Stock issuable pursuant to an Award or from any
cash amounts otherwise due or to become due from the Company to the Participant
an amount equal to such taxes.



--------------------------------------------------------------------------------

SECTION 17. AMENDMENT AND TERMINATION OF PLAN

 

  17.1 Amendment of Plan

The Plan may be amended only by the Board as it shall deem advisable; provided,
however, (i) the Board shall consider the impact of Section 409A of the Code on
any amendment; and (ii) to the extent required for compliance with Section 422
of the Code or any other applicable law, rule or regulation, shareholder
approval will be required for any amendment that will (a) increase the total
number of shares as to which Options may be granted or that may be used in
payment of Stock Appreciation Rights, Performance Awards, Other Stock-Based
Awards or Dividend Equivalent Rights under the Plan or that may be issued as
Stock Awards, (b) modify the class of persons eligible to receive Options,
(c) result in a “material revision” of the Plan as contemplated by
Section 303A.08 of the New York Stock Exchange Listed Company Manual, or
(d) otherwise require shareholder approval under any applicable law, rule or
regulation.

 

  17.2 Termination of Plan

The Board may suspend or terminate the Plan at any time. The Plan will have no
fixed expiration date; provided, however, that no Incentive Stock Options may be
granted more than 10 years after the earlier of the Plan’s adoption by the Board
and approval by the shareholders. In accordance with Treasury Regulations
§§1.422-2(b)(iii) and 1.422-2(c), the amendment and restatement of the Plan
effective January 1, 2005 constitutes a new plan for purposes of the Incentive
Stock Option rules. As a result, Incentive Stock Options may be granted within
ten years from the earlier of the date the amended and restated plan is adopted
by the Board or the date such plan is approved by shareholders.

 

  17.3 Consent of Holder

The amendment or termination of the Plan shall not, without the consent of the
Holder of any Award under the Plan, impair or diminish any rights or obligations
under any Award theretofore granted under the Plan. Any change or adjustment to
an outstanding Incentive Stock Option shall not, without the consent of the
Holder, be made in a manner so as to constitute a “modification” that would
cause such Incentive Stock Option to fail to continue to qualify as an Incentive
Stock Option.

SECTION 18. GENERAL

 

  18.1 Award Agreements

Awards granted under the Plan shall be evidenced by a written agreement that
shall contain such terms, conditions, limitations and restrictions as the Plan
Administrator shall deem advisable and that are not inconsistent with the Plan.

 

  18.2 Continued Employment or Services; Rights in Awards

None of the Plan, participation in the Plan as a Participant or any action of
the Plan Administrator taken under the Plan shall be construed as giving any
Participant or employee of the Company any right to be retained in the employ of
the Company or limit the Company’s right to terminate the employment or services
of the Participant.

 

  18.3 Registration

The Company shall be under no obligation to any Participant to register for
offering or resale or to qualify for exemption under the Securities Act, or to
register or qualify under state securities laws, any shares of Common Stock,
security or interest in a security paid or issued under, or created by, the
Plan, or to continue in effect any such registrations or qualifications if made.



--------------------------------------------------------------------------------

The Company may issue certificates for shares with such legends and subject to
such restrictions on transfer and stop-transfer instructions as counsel for the
Company deems necessary or desirable for compliance by the Company with federal
and state securities laws.

Inability of the Company to obtain, from any regulatory body having
jurisdiction, the authority deemed by the Company’s counsel to be necessary for
the lawful issuance and sale of any shares hereunder or the unavailability of an
exemption from registration for the issuance and sale of any shares hereunder
shall relieve the Company of any liability in respect of the nonissuance or sale
of such shares as to which such requisite authority shall not have been
obtained.

 

  18.4 No Rights as a Shareholder

No Award shall entitle the Holder to any cash dividend (except to the extent
provided in an Award of Dividend Equivalent Rights), voting or other right of a
shareholder unless and until the date of issuance under the Plan of the shares
that are the subject of such Award, free of all applicable restrictions.

 

  18.5 Compliance With Laws and Regulations

Notwithstanding anything in the Plan to the contrary, the Board, in its sole
discretion, may bifurcate the Plan so as to restrict, limit or condition the use
of any provision of the Plan to Participants who are officers or directors
subject to Section 16 of the Exchange Act without so restricting, limiting or
conditioning the Plan with respect to other Participants. Additionally, in
interpreting and applying the provisions of the Plan, any Option granted as an
Incentive Stock Option pursuant to the Plan shall, to the extent permitted by
law, be construed as an “incentive stock option” within the meaning of
Section 422 of the Code.

 

  18.6 Unfunded Plan

The Plan is intended to constitute an “unfunded” plan. Nothing contained herein
shall require the Company to segregate any monies or other property, or shares
of Common Stock, or to create any trusts, or to make any special deposits for
any immediate or deferred amounts payable to any Participant, and no Participant
shall have any rights that are greater than those of a general unsecured
creditor of the Company.

 

  18.7 Severability

If any provision of the Plan or any Award is determined to be invalid, illegal
or unenforceable in any jurisdiction, or as to any person, or would disqualify
the Plan or any Award under any law deemed applicable by the Plan Administrator,
such provision shall be construed or deemed amended to conform to applicable
laws, or, if it cannot be so construed or deemed amended without, in the Plan
Administrator’s determination, materially altering the intent of the Plan or the
Award, such provision shall be stricken as to such jurisdiction, person or
Award, and the remainder of the Plan and any such Award shall remain in full
force and effect.

SECTION 19. EFFECTIVE DATE

The Plan’s effective date is the date on which it is adopted by the Board, so
long as it is approved by the Company’s shareholders at any time within 12
months of such adoption.